— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered December 12, 2001, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he should have been permitted to withdraw his plea of guilty is unpreserved for appellate review (see CPL 470.05 [2]).
The defendant’s remaining contentions are without merit. Prudenti, P.J., S. Miller, Ritter, Santucci and Rivera, JJ., concur.